Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated as of January 14, 2010 (this  Agreement ), between SIRIUS XM RADIO INC., a Delaware corporation (the  Company ), and PATRICK L. DONNELLY (the  Executive ). In consideration of the mutual covenants and conditions set forth herein, the Company and the Executive agree as follows: 1. Employment . Subject to the terms and conditions of this Agreement, the Company hereby employs the Executive, and the Executive hereby agrees to continue his employment with the Company. 2. Duties and Reporting Relationship . (a) The Executive shall be employed in the capacity of Executive Vice President, General Counsel and Secretary of the Company. In such capacity, the Executive shall be responsible for the legal affairs of the Company, including all legal aspects of the Companys obligations as a reporting company under the Securities Exchange Act of 1934, as amended; the preparation, review, filing, printing and distribution of the Companys annual, quarterly and current reports, proxy and information statements, prospectuses and offering memoranda and other required materials with the Securities and Exchange Commission; and the selection, hiring and supervision of outside counsel for the Company. During the Term (as defined below), the Executive shall, on a full-time basis and consistent with the needs of the Company, use his skills and render services to the best of his ability. The Executive shall perform such activities and duties consistent with his position as the Chief Executive Officer of the Company shall from time to time reasonably specify and direct. During the Term, the Executive shall not perform any consulting services for, or engage in any other business enterprises with, any third parties without the express written consent of the Chief Executive Officer of the Company, other than passive investments. (b) The Executive shall generally perform his duties and conduct his business at the principal offices of the Company in New York, New York. (c) The Executive shall report solely to the Chief Executive Officer of the Company. 3. Term . The term of this Agreement shall commence on January 14, 2010 (the  Effective Date ) and end on January 13, 2014, unless terminated earlier pursuant to the provisions of Section 6 (the  Term ). 4. Compensation . (a) During the Term, the Executive shall be paid an annual base salary of $575,000; provided that on (i) January 1, 2011 such annual base salary shall be increased to no less than $625,000, (ii) January 1, 2012 such annual base salary shall be increased to no less than $675,000, (iii) January 1, 2013 such annual base salary shall be 2 increased to no less than $725,000, and (iv) thereafter may be subject to increase from time to time by recommendation of the Chief Executive Officer of the Company to, and approval by, the Board of Directors of the Company (the  Board ) (such amount, as increased, the  Base Salary ). All amounts paid to the Executive under this Agreement shall be in U.S. dollars. The Base Salary shall be paid at least monthly and, at the option of the Company, may be paid more frequently. (b) On the date hereof, the Company shall grant to the Executive an option to purchase 13,163,495 shares of the Companys common stock, par value $.001 per share (the  Common Stock ), at an exercise price of $0.6669 per share, the closing price of the Common Stock on the Nasdaq Global Select Market on the date hereof. Such options shall be subject to the terms and conditions set forth in the Option Agreement attached to this Agreement as Exhibit A. (c) All compensation paid to the Executive hereunder shall be subject to any payroll and withholding deductions required by applicable law, including, as and where applicable, federal, New York state and New York City income tax withholding, federal unemployment tax and social security (FICA). 5. Additional Compensation; Expenses and Benefits . (a) During the Term, the Company shall reimburse the Executive for all reasonable and necessary business expenses incurred and advanced by him in carrying out his duties under this Agreement. The Executive shall present to the Company an itemized account of all expenses in such form as may be required by the Company from time to time. (b) During the Term, the Executive shall be entitled to participate fully in any other benefit plans, programs, policies and fringe benefits which may be made available to the executive officers of the Company generally, including, without limitation, disability, medical, dental and life insurance and benefits under the Companys 401(k) savings plan. (c) During the Term, the Executive shall be entitled to participate in any bonus plans generally offered to executive officers of the Company.
